DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6-8, 14, 16-20, 24, 27, 33, 34, 41 & 42 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chiu et al. (US 2016/0146823).
Regarding claim 1, Chiu et al. teach:
1. A method for collecting a particle in a fluid sample (¶ 0046, 0074), the method comprising: 
detecting a first presence of the particle in a first aliquot of the sample, wherein the aliquot comprises a plurality of particles including the particle (see i.e., “an eDAR apparatus can be used to (i) detect the presence or absence of a rare particle (e.g., rare cell) in an aliquot of the fluid sample,” ¶ 0047), and wherein the particles occupy a three-dimensional space and are distributed within the three-dimensional space (see ¶ 0237, 0240 for example); 
upon detecting the presence of the particle in the first aliquot, directing the flow of the first aliquot to a first volume to form a first isolated sample (see i.e., “(iii) direct the flow or collection of the aliquot based on the assigned ranking using a scheme such as a hydrodynamic switching scheme. The aliquots can be a portion of the total volume of a fluid sample to be analyzed.” ¶ 0047); 
dispersing the first isolated sample to form a dispersed sample (see ¶ 0046-0047; see also i.e., “Channels with 1-D apertures can be strategically arranged in an array according to "effusive filtration" configuration as described in US Patent No. 2008/0318324 to further re-direct, partition, dampen, or disperse the flow, consequently reducing the force of impact experienced by the cells at the moment of exclusion.” ¶ 0107); and 
subjecting the dispersed sample to a separation procedure (see i.e., “the magnetic element can enhance the separation of an aliquot, particle, or cell based on the magnetic susceptibility of the cells or the micro-magnetic or nano-magnetic particles attached to a particle or cell.” ¶ 0130).  

Regarding claims 2, 3, 6-8, 18, 24, 27, 33, 34, 41 & 42, Chiu et al. teach:
2. The method of claim 1, wherein the separation procedure is an active separation procedure or a passive separation procedure (see ¶ 0130).  
3. The method of claim 1, wherein detecting the first presence of the particle comprises: interrogating the particle in the first aliquot with a source of a first electromagnetic radiation; and detecting a first interaction of the first electromagnetic radiation with the particle in the first aliquot (see ¶ 0130; see also i.e., “In the line-confocal detection scheme, two laser sources (e.g., 488 and 633 nm) form detection windows ( e.g., two) using a series of dichroic mirrors, cylindrical lens and beam splitters. The first detection window can have two laser beams simultaneously overlapping and can be used detect the fluorescence signals from the labeled rare cells ( e.g., CTCs ). The second detection window can be used to confirm the identity of the rare cells, or lack of rare cells, in the sorted aliquots.” ¶ 0155).  
6. The method of claim 1, wherein detecting the first presence of the particle in the first aliquot is performed during continuous flow of the fluid sample (see i.e., “continuous flow of the fluid sample through a flow channel can be maintained during detection.” ¶ 0146).  
7. The method of claim 1, wherein the particle is a rare particle (Abstract).  
8. The method of claim 7, wherein the rare particle is a cell (Abstract).  
18. The method of claim 1, wherein the plurality of particles includes a cell (Abstract), wherein dispersing the first isolated sample comprises altering a velocity of the cell (¶ 0110, 0160).  
24. The method of claim 1, wherein the separation procedure comprises: interrogating the particle with a source of second electromagnetic radiation; and detecting a second interaction of the second electromagnetic radiation with the particle (see ¶ 0130; see also i.e., “In the line-confocal detection scheme, two laser sources (e.g., 488 and 633 nm) form detection windows ( e.g., two) using a series of dichroic mirrors, cylindrical lens and beam splitters. The first detection window can have two laser beams simultaneously overlapping and can be used detect the fluorescence signals from the labeled rare cells ( e.g., CTCs ). The second detection window can be used to confirm the identity of the rare cells, or lack of rare cells, in the sorted aliquots.” ¶ 0155).  
27. The method of claim 1, wherein the separation procedure comprises a procedure selected from the group consisting of fluorescence activated aliquot sorting, ensemble decision aliquot ranking eDAR, flow cytometry, fluorescence activated cell sorting (FACS), magnetic-activated cell sorting (MACS) (¶ 0046, 0130, 0155+).  
33. The method of claim 1, wherein detecting the second presence of the particle is performed during continuous flow of the fluid sample (¶ 0146).  
34. The method of claim 1, further comprising collecting the particle in a structure selected from the group consisting of: a vial, a well plate and a filtration volume (¶ 0119-0121+).  
41. The method of claim 1, wherein dispersing the first isolated sample comprises passing the first isolated sample through one or more barrier, one or more weir stretcher, one or more microslit, or one or more microfilter (see Example 3 ¶ 0347+, Figs. 17-19 & 22 for example).  
42. The method of claim 1, further comprising passing the dispersed sample through a passive fluidic structure (see Example 3 ¶ 0347+, Figs. 17-19 & 22 for example).  

The “wherein” clauses of claims 1, 14, 16, 17, 19, 20 do not specify method steps (i.e., “wherein dispersing the first isolated sample results in an overall lengthening of the first isolated sample containing the particle”, etc.).  The “wherein” clause that merely states the result of the limitations in the claim and therefore, adds nothing to the patentability or substance of the claim. Therefore, this phrase does not limit the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001)).  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  However, Chiu et al. appear to teach:
14. The method of claim 1, wherein dispersing the first isolated sample is imparted by flow of the first collected sample through a flow path or by herringbone mixing of the first collected sample (see Example 3 ¶ 0347+, Figs. 17-19 & 22 for example). 
16. The method of claim 1, wherein the dispersing the first isolated sample comprises mixing of the first isolated sample (see Example 3 ¶ 0347+, Figs. 18, 20 & 22 for example). 
17. The method of claim 1, wherein dispersing the first isolated sample is imparted by flow of the first isolated sample through a plurality of flow paths (see Example 3 ¶ 0347+, Figs. 17-19 & 22 for example).  
19. The method of claim 18, wherein dispersing the first isolated sample is imparted by flowing the first isolated sample through a barrier comprising a filter structure or a constriction of the channel (see Example 3 ¶ 0347+, Figs. 17-19 & 22 for example).  
20. The method of claim 19, wherein the barrier alters the velocity of a cell based on a physical attribute of the cell selected from the group consisting of: cell volume, cell shape, and cell deformability (see Example 3 ¶ 0347+).  

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive.
Claim objections have been withdrawn.
35 U.S.C. 112 rejections have been withdrawn.
In response to the Applicant’s argument that “Chiu fails to teach or otherwise suggest dispersing an aliquot as claimed and subjecting a dispersed sample to a separation procedure”, Examiner disagrees.  Chiu et al. teach, among other things, detecting a first presence of the particle in a first aliquot of the sample, wherein the aliquot comprises a plurality of particles including the particle (see i.e., “an eDAR apparatus can be used to (i) detect the presence or absence of a rare particle (e.g., rare cell) in an aliquot of the fluid sample,” ¶ 0047), and wherein the particles occupy a three-dimensional space and are distributed within the three-dimensional space (see ¶ 0237, 0240 for example); upon detecting the presence of the particle in the first aliquot, directing the flow of the first aliquot to a first volume to form a first isolated sample (see i.e., “(iii) direct the flow or collection of the aliquot based on the assigned ranking using a scheme such as a hydrodynamic switching scheme. The aliquots can be a portion of the total volume of a fluid sample to be analyzed.” ¶ 0047); dispersing the first isolated sample to form a dispersed sample (see ¶ 0046-0047; see also i.e., “Channels with 1-D apertures can be strategically arranged in an array according to "effusive filtration" configuration as described in US Patent No. 2008/0318324 to further re-direct, partition, dampen, or disperse the flow, consequently reducing the force of impact experienced by the cells at the moment of exclusion.” ¶ 0107); and subjecting the dispersed sample to a separation procedure (see i.e., “the magnetic element can enhance the separation of an aliquot, particle, or cell based on the magnetic susceptibility of the cells or the micro-magnetic or nano-magnetic particles attached to a particle or cell.” ¶ 0130).  
In response to the Applicant’s argument that “these flow channels are not configured to stretch or disperse an aliquot, such as leading to an overall lengthening of a first isolated sample”, the “wherein” clauses of the claim does not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  Further, it is noted that reciting “configured to” without identifying any structural differences between the structure in the claims and the structure disclosed by the prior art does not further limit the claims.  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798